Citation Nr: 1811892	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 
 
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus and heart disease. 
 
3.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide agents and service-connected heart disease and diabetes disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The June 2013 rating decision denied service connection for tinnitus, and the December 2014 rating decision denied service connection for hypertension and erectile dysfunction. 

In November 2017, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his tinnitus is etiologically related to his service-connected left ear hearing loss. 

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed erectile dysfunction is a result of his service-connected diabetes mellitus and heart disease, to include as a result of the medications he is prescribed to treat these conditions. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria to establish service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Tinnitus - Analysis

The Veteran seeks service connection for tinnitus, which he attributes to his left ear hearing loss.  See November 2017 hearing testimony. 

Tinnitus is a condition capable of lay diagnosis.  The Board finds the Veteran's report of tinnitus symptoms to be competent and credible; therefore, the Veteran's statements establish a current tinnitus disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The Veteran is currently service-connected for a left ear hearing loss disability.  

In support of his claim, the Veteran provided a September 2014 letter authored by his private Ear, Nose, and Throat (ENT) physician-Otolaryngologist, who opined that the Veteran's history of tinnitus is a common result of sensorineural hearing loss.  The ENT-otolaryngologist further stated that the Veteran had a right vestibular schwannoma that has been removed and could have contributed to his tinnitus as well; however, the opinion concluded that the Veteran is very likely to have tinnitus as a result of his left high-frequency sensorineural hearing loss, even if the vestibular schwannoma is also contributory. 

In May 2017, a VA examiner opined that the Veteran's reports of late-onset of tinnitus suggest that it is not related to his conceded in-service acoustic trauma.  Nevertheless, this examiner did not consider the question of secondary service connection.  Further development could be undertaken so at to obtain an addendum from the VA examiner, however, when assessing the probative value of the private opinion, the Board assigns it great weight.  Indeed, the Veteran's private physician's opinion contained sound rationale and considered the Veteran's medical history including both his right ear schwannoma and his service-connected left ear hearing loss.  In light of this probative medical opinion, the Board resolves any doubt in the Veteran's favor and finds that service connection for tinnitus is warranted as secondary to service-connected left ear hearing loss.  

Because the Board is granting the Veteran's claim for service connection for tinnitus on a secondary theory of entitlement, there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).



Erectile Dysfunction - Analysis

The Veteran also asserts that he has erectile dysfunction that is secondary to his service-connected diabetes mellitus and heart disease, to include as a result of the medications he is prescribed to treat these conditions. 

The Veteran is currently diagnosed with erectile dysfunction.  See e.g., November 2014 VA examination report. 

On the question of etiology, the November 2014 VA examiner opined that the Veteran's erectile dysfunction was not caused by his service-connected diabetes mellitus, because erectile dysfunction has multiple risk factors, and it was developed at about the same time as his diabetes, which is not consistent with medical literature that suggests that complications due to diabetes generally occur with long-standing diabetes usually with poor control.  

Nonetheless, in support of his claim, the Veteran submitted a Physician's Statement dated in August 2014 authored by a medical doctor associated with St. Anthony's Primary Care indicated that erectile dysfunction is a complication of the Veteran's diabetes, noting that it directly related to his diabetes or the treatment for such.

In addition, a letter authored by his treating physician at the Bay Pines VA Medical Center indicated that it is known that 35 to 75 percent of men with diabetes experience some degree of erectile dysfunction.  The physician added that the Veteran also has diagnoses of a heart disability, hypertension, hyperlipidemia, diabetes, and diabetic neuropathy, all of which can cause impairments to nerve, left vessels, and muscular function and the several medications to treat these conditions can affect his erectile dysfunction. 

Based on the foregoing, the evidence is at least in relative equipoise as to whether the Veteran's service-connected heart disease, diabetes, and or medications taken to treat these service-connected disabilities cause or contributed to his currently diagnosed erectile dysfunction.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted secondary to his service-connected disabilities and or medication taken to treat these disabilities. 

Based on the foregoing, the Board finds that service connection for tinnitus is warranted as secondary to service-connected left ear hearing loss.  Because the Board is granting the Veteran's claim for service connection for tinnitus on a secondary theory of entitlement, there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

ORDER

Service connection for tinnitus is granted. 

Service connection for erectile dysfunction is granted. 


REMAND

Remand is necessary to obtain addendum medical opinion to clarify the etiology of the Veteran's hypertension.  

A November 2014 VA examiner opined that the Veteran's hypertension was not caused by his diabetes, since hypertension was diagnosed approximately 10 years prior to his diabetes.  Nevertheless, the Veteran also raised the possibility that his hypertension is related to his service-connected heart disease and or conceded exposure to herbicide agents during his service in Vietnam.  Furthermore, the November 2014 VA examiner also did not opine whether the Veteran's hypertension was aggravated by his service-connected disabilities. 

An addendum medical opinion is therefore necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA medical evidence is associated with the claims file. 

2.  During his November 2017 hearing, the Veteran identified Emergency Room treatment on October 16, 2017, and indicated that the treating cardiologist noted that his hypertension was caused by his heart disease.  While the discharge note is of record showing treatment for an elevated heart rate, the actual treatment notes from this ER visit, to include the cardiologist's opinion are not of record.  Please provide the Veteran with an opportunity to submit this evidence and any other relevant evidence related to his hypertension disability. 

3.  Thereafter, return the claims file to an appropriate VA examiner for an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed hypertension disability, to include as secondary to exposure to herbicide agents and service-connected heart disease and diabetes disabilities.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  



	(CONTINUED ON NEXT PAGE)

Following a review of the claims file, the examiner is requested to:

(a)  Clarify whether the Veteran's hypertension is proximately due to, OR aggravated by, his service- connected diabetes AND/OR his heart disease.

(b) Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is due his presumed in-service herbicide agent exposure during Vietnam service.  **In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010). 

A complete rationale should be provided.

4.  Then, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


